DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention group I, claims 1-19, in the reply filed on 02/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.
Claim Interpretations
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The “heating means” of claim 1, this is considered as “heating resistors” (page 5, lines 21-22) or the equivalence thereof. Note also “heating means” does not require plural.
The “fixation means” of claims 16-18, this is considered as a plurality of rods or posts 16 (page 8, line 10) or the equivalence thereof.

The following are claim interpretations other than 112(f):
The “the heating means comprise a first heating area (4) and a second heating area (6)” of claim 2, a single heating means can have two different heating area. Claim 2 is not limited to two independent heating means.

The “a lower part” and “an upper part” may be referring to “a filter insert” (claim 1) or “the evaporation cell” (claim 2). The “the upper part” of claim 4, being dependent 

However, “the first heating area (4) being arranged in a lower part of the evaporation cell (2), the second heating area (6) being arranged in an upper part of the effusion cell (2)” of claim 2 does not specifically define the boundary between the upper and the lower part (this is a conceptual separation), by defining the lower part being below the plate 13, claim 3 is met by definition.

The “at least one other opening (120) of said other plate (12) are staggered” of claim 5, this is considered as “said at least one opening 130 of said plate 13 (illustrated in FIG. 4) are staggered so as to prevent the passage of solid and/or liquid material between the inside and the outside of the crucible through the conical opening” (page 7, lines 10-11) and therefore, “to arrange in any of various zigzags, alternations, or overlappings of position or time”, see Merriam-Webster.com. 

Claims 13-15 each recites “said cap being adapted to thermally isolate the crucible”, while Applicants Specification states “Said cap is adapted to thermally isolate the crucible and hence to limit the thermal radiation of the substrate … The cap is made of a material chosen among tantalum, molybdenum or stainless steel” (page 9, 

Claims 16-18 each recites “further comprising fixation means (16) between the lower part (21) and the upper part (20) of the filtering insert (70)”, this limitation requires rods or posts between one of the lower part and the upper part. It does not necessarily need rods or posts between all plates/layers of the lower part and the upper part.

Applicants’ Fig. 3 shows three posts between upper part 20 and the lower part 21. However, there is no drawing indicating how tight the lower part 21 fit into the crucible 5. The claim will be examined with or without a passage between the edge of the lower part 21 and the crucible 5.

Note the designation of labels in the parenthesis of various claim is to help reader to understand the claim, these labels do not have patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the upper part (21) comprises, from the top to the bottom, another plate (12) having at least one other opening (120), the plate (13) having at least one opening (130) and the grid (14)”, this contradicts with “an upper part (20) having a conical opening (11) intended to be placed at the open end of the crucible (5), and a lower part (21) comprising, from the top to the bottom, a plate (13) having at least one opening (130) and one grid (14)” of claim 1.
Claim 4 will be examined inclusive “wherein the lower part (21) comprises, from the top to the bottom, another plate (12) having at least one other opening (120), the plate (13) having at least one opening (130) and the grid (14)”.

Dependent claims 5, 11-12, 15, and 17 are also rejected under USC 112(b) at least due to dependency to rejected claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20170233864, hereafter ‘864).
‘654 teaches all limitations of:
	Claim 1: METAL DEPOSITION SOURCE ASSEMBLY AND DEPOSITING APPARATUS INCLUDING THE SAME (title), The crucible 120 may be installed inside the housing 110 and may accommodate a deposition material M, which is a raw material for forming a metal thin film and is to be deposited on a substrate (not illustrated) ([0035]), Heat transmitted from the heater 130 to the crucible 120 may be used for vaporizing the deposition material in a liquid or solid state ([0036], last sentence, the claimed “An evaporation device comprising an evaporation cell (2) including heating means (4, 6) and a crucible (5) having an upper open end and a lower closed bottom, intended to receive a load (3) of material to be evaporated or sublimated, the heating means (4, 6) being adapted to heat the crucible containing the load and to generate a flow of vapour-phase material by evaporation or sublimation of the material of the load (3)” and as shown in Fig. 2 and Fig. 4),
 	Referring to FIG. 4, the metal deposition source assembly 200 according to an exemplary embodiment includes a housing 210, a crucible 220, a heater 230, a nozzle 240, a bead layer 250, an inner plate 260, and the mesh plate 270 ([0056], the claimed 
Claims 2-3: Fig. 4 shows the upper area of the heater 230 surrounding all part of the crucible 220 (the claimed “wherein the heating means comprise a first heating area (4) and a second heating area (6), the first heating area (4) being arranged in a lower part of the evaporation cell (2), the second heating area (6) being arranged in an upper part of the effusion cell (2)” of claim 2 and “wherein the plate (13) is placed above the lower part of the evaporation cell (2)” of claim 3, see also claim interpretations above).
	Claim 4: Referring to FIG. 4, the metal deposition source assembly 200 according to an exemplary embodiment includes a housing 210, a crucible 220, a heater 230, a nozzle 240, a bead layer 250, an inner plate 260, and the mesh plate 270 ([0056], the claimed “wherein the upper part (21) comprises, from the top to the bottom, another plate (12) having at least one other opening (120), the plate (13) having at least one opening (130) and the grid (14)”, note either the upper mesh plate 270 or the bead layer 250 is the claimed “the plate” and either the bead layer 250 or the lower mesh plate 270 is the claimed “the grid”).

	Claim 6: The bead layer 150, when view from top, has zero or tiny line-of-sight opening (the claimed “wherein the total surface of said at least one opening (130) of said plate (13) is lower than or equal to 1% of the surface of said plate (13)”).
	Claims 7-9: Referring to FIG. 4, the metal deposition source assembly 200 according to an exemplary embodiment includes a housing 210, a crucible 220, a heater 230, a nozzle 240, a bead layer 250, an inner plate 260, and the mesh plate 270 ([0056], the upper mesh plate 270 is the claimed “said plate”, the bead layer 250 is the claimed “the grid”, and the bottom mesh plate 270 is the claimed “another grid”, note claims 7-8 are independent of claim 6 and the mapping of layers are different. The opening 271, see Fig. 5, is clearly larger than the tortuous path of the bead layer 150/260, the claimed “wherein the lower part (21) comprises, from the top to the bottom, said plate (13), the grid (14) and another grid (15), the grid (14) having pores of smaller size than the pores of said other grid (15)”, note claims 8-9, being dependent on claims 4-5, requires four layers/plates and the four layers in Fig. 4 corresponds to these layers/plates).
	Claims 10-12: Fig. 4 shows the nozzle 240 has a conical opening inclining toward center (the claimed “wherein the conical opening (11) of the filtering insert (70) forms a cone of revolution having a truncated apex and a base”).
.
Claims 1-5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20070074654, from IDS, hereafter ‘654).
‘654 teaches all limitations of:
Claim 1: Evaporation Source Machine And Vaccum Deposition Apparatus Using The Same (title, the claimed “An evaporation device comprising an evaporation cell (2)”), the heater 150 may be formed as a coil capable of electrically heating the crucible 140, as illustrated in FIG. 2 ([0037], last sentence, the claimed “including heating means (4, 6) and a crucible (5)”),
The crucible 140 may include an opening 141 and a cover 170 with an outlet 175, as further illustrated in FIG. 2 ([0036]), As further illustrated in FIG. 3A, the crucible 140 may be constructed to contain a thin film material 180 placed at its bottom ([0040], the claimed “having an upper open end and a lower closed bottom, intended to receive a load (3) of material to be evaporated or sublimated”),

Claims 2-3: Fig. 3A shows the upper area of the heater 150 surrounding the inner plates 160 while the lower area of the heater 150 surrounding the thin film material 180 (the claimed “wherein the heating means comprise a first heating area (4) and a second heating area (6), the first heating area (4) being arranged in a lower part of the evaporation cell (2), the second heating area (6) being arranged in an upper part of the effusion cell (2)” of claim 2 and “wherein the plate (13) is placed above the lower part of the evaporation cell (2)” of claim 3, see also claim interpretations above).
rd sentence, the claimed “wherein the upper part (21) comprises, from the top to the bottom, another plate (12) having at least one other opening (120), the plate (13) having at least one opening (130) and the grid (14)”).
	Claim 5: the apertures 161a, 162a and 163a should not be aligned with each other ([0044], 3rd sentence, the claimed “wherein said at least one opening (130) of said plate (13) and said at least one other opening (120) of said other plate (12) are staggered”).
	Claim 19: As illustrated in FIG. 1, a vacuum deposition apparatus may include a vacuum chamber 110 and an evaporation source machine 130 ([0031]), A substrate 120 may be disposed at an upper part of the vacuum chamber 110 ([0049]), The evaporated thin film material discharged out of the crucible 140 may be deposited onto the substrate 120 ([0050], the claimed “An apparatus for depositing a film of material on a substrate (10), comprising an evaporation device according to claim 1 and a vacuum deposition chamber (1), said deposition apparatus being adapted to deposit at least one film of said vapour-phase material on a substrate (10)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘864.
In case Applicants argue that ‘864 does not specifically teach the opening ratio of the bead layer 150/250.

‘864 further teaches that the bead layer 150, and a splash phenomenon may occur such that a portion of the deposition material M, which has not vaporized yet and is in a liquid state, may bounce off toward the substrate or the nozzle 140 ([0047], last sentence), minute spaces may be formed between the adjacent beads 150a and 150b of the bead layer 150. The vaporized deposition material M may pass through the minute spaces and move to an upper portion of the metal deposition source assembly 100 ([0051]). Therefore, the minute space is an effect parameter. 

In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Alternatively, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘864, as being applied to claim 1 rejection above, in view of Yamazaki et al. (US 20040031442, hereafter ‘442).
In case Applicants argue that “a first heating area (4) and a second heating area“ has to be two independent heaters and ‘864 teaches a single heater 230. 

‘442 is an analogous art in the field of Evaporation Device And Method Of Fabricating Light Emitting Device (title), deposition devices promoting an efficiency of utilizing an EL material (abstract). ‘442 teaches that FIG. 3B is illustrated with a vessel 311 installed at an evaporation holder, an evaporation material 312 at inside of the vessel, first heating means 313 provided at the evaporation source holder, a power source 318 of the first heating means … a plate 316 provided above the opening portion, second heating means 314 provided to surround the filter and a power source 319 of second heating means ([0070]), the evaporation material can be prevented from solidifying and adhering to the plate 316 ([0071], 2nd last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have divided heater 230 in Fig. 4 of nd last sentence).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864, as being applied to claims 1, 10, and 12 rejection above, in view of Yi et al. (US 20050039684, hereafter ‘684).
‘864 does not teach the limitations of:
Claims 13-15: wherein the filtering insert (70) comprises a cap having an opening placed around the conical opening (11) of the filtering insert (70), said cap being adapted to thermally isolate the crucible (5).

‘684 is an analogous art in the field of Evaporation Source For Evaporating An Organic Electroluminescent Layer (title), particularly with a conic opening cell cap with a truncated apex as shown in Figs. 2-4. ‘684 criticizes that a part of the vaporized evaporation material emitted through the cell cap aperture 1A-1 is deposited around the cell cap aperture 1A-1 due to lower temperature thereabout. As the evaporation process continues, the amount of the deposited evaporation material increases. Therefore, fluent emission of the vaporized evaporation material is not carried out, and in the end, the cell cap aperture 1A-1 is clogged by increase of the deposited evaporation material (Fig. 2, [00160-[0017]). ‘684 teaches that The cover 25 of a circular plate shape fixed to the upper end of the external wall 23 is mounted on the cell cap 22 to contact the surface thereof. A lower reflector 26 and an upper reflector 27 are placed above the 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added cover 25 and reflectors 26, 27 of ‘684 to the nozzle 240 of ‘864, for the purpose of preventing clogging, as taught by ‘684 (abstract).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864, as being applied to claims 1, 10, and 12 rejection above, in view of Keum et al. (US 20040035366, hereafter ‘366).
‘864’s nozzle 240 and the inner plate 260 are directly connected. ‘864 does not teach the limitations of:
Claims 16-18: further comprising fixation means (16) between the lower part (21) and the upper part (20) of the filtering insert (70).

‘366 is an analogous art in the field of Heating Crucible And Deposition Apparatus Using The Same (title), A substrate, on which deposition films are formed, is installed in the vacuum chamber. The heating crucible is installed opposite to the substrate so as to vaporize an organic compound (abstract). ‘366 teaches that The inner plate 30 installed in the space 21 of the main body 23 includes a baffle board 32 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added posts 33 at the top of the crucible nozzle 240 of ‘864, as taught by ‘167, for the purpose of reducing improper deposition due to scattered organic compound lumps created by a sudden vaporization of the organic compound, as taught by ‘366 ([0015]) and/or for its suitability for preventing splashing with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Alternatively, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘654, as being applied to claim 1 rejection above, in view of ‘442.
In case Applicants argue that “a first heating area (4) and a second heating area“ has to be two independent heaters and ‘654 teaches a single heater 150. 

‘442 is an analogous art as discussed above.

nd last sentence).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘654, as being applied to claim 1 rejection above, in view of Garg et al. (US 20060062914, hereafter ‘914).
‘654 does not teach the limitations of:
Claim 6: wherein the total surface of said at least one opening (130) of said plate (13) is lower than or equal to 1% of the surface of said plate (13).

‘914 is an analogous art in the field of Apparatus And Process For Surface Treatment Of Substrate Using An Activated Reactive Gas (title), low-emission coatings deposited by chemical vapor deposition or physical vapor deposition, photoresists, organic polymers ([0017], last sentence). ‘914 teaches that The hollow metallic distribution chamber may include a distribution baffle 170 containing multiple, uniformly spaced apertures 160 designed to distribute the reactive gas uniformly throughout the length of the bottom portion 180 of distribution conduit 120 … baffle 170 separating the upper and lower portions 150 and 180 of distribution conduit 120 may consists of, for example, a stainless steel plate having holes ranging in size from 1 to 2 millimeter (mm) th and 10th sentences, clearly much lower than 1% of total opening area).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the holes size and spacing of a baffle plate, as taught by ‘914, as the holes 162a of the second layer 162 in Figs. 3A-3B of ‘654, for the purpose of uniform distribution of reactive gas, as taught by ‘914 ([0033], 9th sentence).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘654, as being applied to claims 1 and 4-5 rejection above, in view of Hong et al. (CN 107604317, from IDS, hereafter ‘317).
Fig. 3B of ‘654 shows holes 162a of the second layer 162 is larger than the holes 163a of the third layer. ‘654 does not teach the limitations of:
Claims 7-9: wherein the lower part (21) comprises, from the top to the bottom, said plate (13), the grid (14) and another grid (15), the grid (14) having pores of smaller size than the pores of said other grid (15).

‘317 is an analogous art in the field of An Evaporation Crucible And Deposition Apparatus (title), at least two layers of gasket (abstract, gaskets clearly are baffles), ‘317 teaches that the crucible body 10 spacer 30 range is 3-10 layer. e.g., 3 layer, 4 layer, 6 layer or 8 layer. Of course, in other embodiments, gasket 30 the number of layers can be adjusted according to the practical situation, will not be limited. adjacent solid impurity with the airflow-ascending … Optionally, the same gasket 30 contained in multiple through holes with different diameters 31, for example, in the same gasket 30, a portion of the through hole 31 whose diameter is 3, one through hole 31 diameter is 4, the other part of the through holes 31 has a diameter of 5 mm. Optionally, through a plurality of holes of different diameters 31 can be regularly arranged, also can be arranged without regularity, that is, not limited (English translation, middle of page 3).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have increased the three layer plate structure 161-163 of ‘654 to 10 layers or more of gaskets/baffles with varying hole size, as taught by ‘317, for the purpose of removing solid impurity, as taught by ‘317 (middle of page 3). As there are many baffles, some lower baffles would have larger hole size than an upper baffle.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘654, as being applied to claims 1 and 4-5 rejection above, in view of ‘684.
‘654 does not teach the limitations of:
Claims 10-12: wherein the conical opening (11) of the filtering insert (70) forms a cone of revolution having a truncated apex and a base.


‘684 is an analogous art as discussed above. 


Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have changed the shape of the outlet 175 of the cover of ‘584 with conic opening cell cap with a truncated apex of ‘684, a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Furthermore, to have added cover 25 and reflectors 26, 27 of ‘684 to the nozzle 240 of ‘864, for the purpose of preventing clogging, as taught by ‘684 (abstract).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘654, as being applied to claims 1 and 4-5 rejection above, in view of ‘366.
‘654’s inner plates 161-163 are connected to the crucible 140 instead to the cover 170. ‘654 does not teach the limitations of:
Claims 16-18: further comprising fixation means (16) between the lower part (21) and the upper part (20) of the filtering insert (70).

‘366 is an analogous art as discussed above. 

prima facie case of obviousness. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170159167 is cited for reflectors 60 (Fig. 2). US 20050034671 is cited for upper and lower heater and conic nozzle with a truncated apex (Fig. 2). US 20070101940 is cited for spacers/posts 136 holding multiple filters 133, 134 (Fig. 1). Applicants’ IDS KR 20130031446 also reads into some claims as 102(a1) rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/           Primary Examiner, Art Unit 1716